Case 19-51200-grs           Doc 1018        Filed 01/16/20 Entered 01/16/20 15:43:15                      Desc Main
                                           Document      Page 1 of 2


                               UNITED STATES BANKRUPTCY COURT
                                EASTERN DISTRICT OF KENTUCKY
                                      LEXINGTON DIVISION

     IN RE

     CAMBRIAN HOLDING COMPANY,                                                             CASE NO. 19-51200
     INC., ET AL.1
                                                                               JOINTLY ADMINISTERED
     DEBTORS


                                                      ORDER

          On December 20, 2019, an Order was entered issuing sanctions against American

 Resources Corporation and Perry County Resources, LLC (collectively “ARC”) for violation of

 prior court orders. [ECF No. 904.] The December 20 Order required, among other things,

 payments to Kentucky Employers’ Mutual Insurance Company. ARC did not pay KEMI or take

 any other action required by the December 20 Order, so it is subject to the sanctions set out

 therein. [Id.]

          ARC filed a status report that described efforts to comply with the December 20 Order.

 [ECF No. 979.] A status conference was held on January 16, 2020. KEMI confirmed an

 agreement in principal for payment of the sums owed and did not push for enforcement of

 existing sanctions or imposition of new sanctions. Several other parties suggested at least some

 of the information in the status report was inaccurate.



 1
  The Debtors in these Chapter 11 cases are (with the last four digits of their federal tax identification numbers in
 parentheses): Cambrian Holding Company, Inc. (8203); Cambrian Coal LLC (3394); Apex Energy, Inc. (3455);
 C.W. Augering, Inc. (2875); Marshall Resources, Inc. (9735); PLM Holding Company LLC (7427); Bear Branch
 Coal LLC (0674); Clintwood Elkhorn Mining LLC (6910); Gatliff Coal LLC (5768); Perry County Coal LLC
 (4382); Ray Coal LLC (0981); Whitaker Coal LLC (8270); Pike-Letcher Land LLC (8952); Premier Elkhorn Coal
 LLC (8951); Raven Rock Development LLC (1351); Rich Mountain Coal LLC (1974); S.T. & T. Leasing, Inc.
 (0340), T.C. Leasing, Inc. (7705); and Shelby Resources, LLC (5085).

                                                           1
     Case 19-51200-grs          Doc 1018         Filed 01/16/20 Entered 01/16/20 15:43:15                         Desc Main
                                                Document      Page 2 of 2


                       There are still strong concerns regarding ARC’s compliance with court orders. But there

                is enough in the record to suggest ARC is taking positive steps to comply with its obligations.

                Therefore, it is ORDERED the sanctions issued in the December 20 Order are suspended.

                Suspension does not yet mean the sanctions are rescinded and these and other sanctions may be

                enforced if required in the discretion of the Court.




                                                                  2




___________________________________________________________________________________________
The affixing of this Court's electronic seal below is proof this document has been signed by the Judge and
electronically entered by the Clerk in the official record of this case.


                                                                      Signed By:
                                                                      Gregory R. Schaaf
                                                                      Bankruptcy Judge
                                                                      Dated: Thursday, January 16, 2020
                                                                      (grs)
